449 F.2d 338
George YOUNG, Jr., Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Respondent-Appellee.
No. 71-2157.
United States Court of Appeals, Fifth Circuit.
October 5, 1971.

George Young, Jr., pro se.
Robert L. Shevin, Atty. Gen. of Fla., Raymond L. Marky, Asst. Atty. Gen., Tallahassee, Fla., for respondent-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellant is a Florida state prisoner serving a life sentence for murder. He filed a petition in the court below under 42 U.S.C. § 1983, seeking an injunction to obtain his permanent release from administrative segregation. He alleged that such confinement is unlawful because he has violated no prison regulations. The district court dismissed the petition for failure to state a claim upon which relief may be granted. We affirm.1


2
Classification of inmates is a matter of prison administration and management with which federal courts are reluctant to interfere except in extreme circumstances. See Krist v. Smith, 5th Cir. 1971, 439 F.2d 146; Flint v. Wainwright, 5th Cir. 1970, 433 F.2d 961; Granville v. Hunt, 5th Cir. 1969, 411 F.2d 9. There being no extreme circumstances present in this case, the judgment below is affirmed.


3
Affirmed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981